Citation Nr: 1726873	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (also claimed as vascular insufficiency), to include as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for cellulitis, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1971 to October 1973 and in the United States Army from February 1980 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2005, March 2006, and September 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Although the Veteran indicated on his November 2008 substantive appeal (VA Form 9) that he wanted to appear at a hearing before the Board, an August 2011 report of contact reflects that he wished to withdraw his hearing request.  The Board finds that the request has been withdrawn.  38 C.F.R. § 20.704 (2016).

In August 2012 and December 2016, the Board remanded the claims for further evidentiary development.  That development having been substantially complied with, the case now returns to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  The Veteran is not service-connected for diabetes mellitus, type II.  

2.  The competent, probative evidence of record is against a finding that the Veteran's peripheral vascular disease is related to active duty.  

3.  The competent, probative evidence of record is against a finding that the Veteran's cellulitis is related to active duty.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease, to include as secondary to diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.

2.  The criteria for service connection for cellulitis, to include as secondary to diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As peripheral vascular disease and cellulitis are not enumerated chronic diseases, service connection under 38 C.F.R. § 3.303(b) is not warranted in this case. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not service connected for diabetes mellitus, type II.  He was granted service connection in June 2009 on a presumptive basis, due to exposure to herbicide agents from service in Vietnam.  However, it was determined in December 2010 that the Veteran did not serve in Vietnam but instead had overseas service in Thailand.  His personnel records and the log book of the ship to which he was assigned did not provide evidence of service in any areas of Thailand known to have been exposed to herbicide agents; therefore, service connection for diabetes mellitus was severed, effective March 1, 2011.  The Veteran then brought a new claim for diabetes mellitus as due to herbicide agent exposure that was most recently denied in a March 2016 rating decision and confirmed in a November 2016 statement of the case.  He has not timely perfected his appeal of the issue.  Thus, service connection for peripheral vascular disease and cellulitis on a secondary basis is not warranted.

The Veteran's service treatment records (STRs) indicate that in 1984 he suffered a left knee injury following a motorcycle accident which reportedly became infected, requiring incision and drainage, and the Veteran was told that he had developed cellulitis; actual treatment records from the incident are not available.  August and September 1984 records reported numbness of the upper left extremity.  In July 1985, the laceration on his left knee was possibly infected.  A November 1985 examination history report stated that the motorcycle accident had caused a laceration to the left knee which was stitched closed.  The laceration became infected, the stitches were removed, and the patient was left to heal.  It was noted that the Veteran's left knee had "no residual problems."  In February 1986, the Veteran reported some swelling and numbness in his left knee.  July 1986 and March 1987 records contained complaints of aching and pain in his extremities.  Numerous other reports of pain in his knees were found, with no further ongoing complaints of cellulitis.  

The Veteran's June 1988 separation examination report indicated that he had been hospitalized for five days with cellulitis in the left knee following the 1984 motorcycle accident.  However, at the time of separation, the examiner observed bilateral chondromalacia of the patella but no gross abnormality.  A physical evaluation board also examined the Veteran and observed both knees were without deformity, had no edema, and had no sign of inflammation.  Further, evaluation of the knees and joint pain showed equal peripheral arterial pulses.  

In a January 1989 VA examination report, the Veteran's peripheral vessels were noted as normal.  In a January 1989 medical treatment record, his vascularity appeared within normal limits.  An August 1998 record stated there was no evidence of significant arterial or venous peripheral vascular disease.  At a February 1999 examination, nothing was noted regarding nerves or vascular structures.

In an April 2005 private medical treatment record the Veteran was diagnosed with cellulitis in both legs and in a May 2005 record he was diagnosed with chronic peripheral vascular disease.

At a February 2006 VA examination, the Veteran reported a history in service of swelling and numbness of both lower legs since the 1980s, especially when he was on his feet too much.  He stated that he was told that he had cellulitis and was hospitalized twice for the condition.  He was diagnosed with cellulitis secondary to stasis dermatitis/chronic venous insufficiency.

In March 2006, the Veteran was diagnosed with chronic venous insufficiency.  In a July 2006 VA treatment record, it was noted that he had venous insufficiency of the legs, and had been treated for cellulitis of the legs, but it had resolved.  An October 2007 skin VA examination diagnosed neurodermatitis.  In a June 2008 VA treatment record, an impression of left leg cellulitis was noted.  In a private treatment record that same month, it indicated that the Veteran was hospitalized for ten days for cellulitis.  An April 2009 VA skin examination diagnosed neurodermatitis and stasis dermatitis.

At a March 2010 VA examination, the Veteran was diagnosed with peripheral arterial occlusive disease and it was determined that the condition was as least as likely as not a result of his diabetes mellitus.  The opinion read that peripheral occlusive vascular disease is a known macrovascular complication of diabetes mellitus.  It was further noted that peripheral sensor neuropathy secondary to diabetes mellitus interferes with normal protective mechanisms and allows a patient to sustain major or repeated trauma causing infections like ulcers or cellulitis.

A March 2014 VA examination report went through the Veteran's medical history and noted that after his diabetes mellitus diagnosis in 2002, he had uncontrolled blood sugar and recurrent, difficult to treat cellulitis of the lower extremities.  The examiner stated that "after reviewing the Veteran' STRs and progression of symptoms, it is less likely that the Veteran's cellulitis is related or is a continuum of the cellulitis he had while in service which resolved.  The Veteran's present recurring cellulitis is at least as likely as not the result of his uncontrolled diabetes and the peripheral vascular disease of the LE {lower extremities} is also at least as likely as not secondary to his diabetes since peripheral arterial occlusion is a known complication of diabetes."  Additionally, a February 2016 VA skin examination was silent for any complaints of cellulitis.

There is no indication of a vascular disease in the Veteran's STRs or separation examination report.  The Board acknowledges his contention that he experienced numbness, pain, and swelling in service.  Although the Veteran's statements are competent to describe these symptoms, as the cause of any vascular dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a vascular disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The competent and credible medical evidence of record that evaluates the true nature of his peripheral vascular disease is based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and etiology of the impairment associated with the Veteran's complaints.  38 C.F.R. § 3.159(a)(1) (2016); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, the examiners have provided a medically plausible cause of his peripheral vascular disease: that it is caused by his diabetes mellitus.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the etiology of the claimed vascular disability.  

The Board finds that the preponderance of the evidence is against granting service connection for peripheral vascular disease.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As to the claim for cellulitis, it is evident from the medical records that the Veteran was told that he suffered from cellulitis after a motorcycle accident in service.  However, as reported in later STRs, his separation examination report, and the physical evaluation board report, the Veteran's cellulitis had resolved prior to separation.  In both the March 2010 and March 2014 VA examination reports, the examiner found that the Veteran's cellulitis was more likely a result of his diabetes mellitus than of any in-service incident.  The Board finds that the examining VA physician possesses the necessary education, training, and expertise to provide a competent medical opinion.  Further, there is no reason to question the credibility of the opinion.  The examiner has provided a clear rationale based on an accurate medical and factual history for the opinion provided.  The Board finds the VA opinions to be the most probative evidence as to the etiology of the Veteran's cellulitis.  

As there is no competent, credible medical opinion in the record that associates the Veteran's current condition with the resolved cellulitis in service, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

ORDER

Service connection for peripheral vascular disease is denied.

Service connection for cellulitis is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


